Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-24-2008

USA v. Lopez
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2845




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Lopez" (2008). 2008 Decisions. Paper 45.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/45


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 07-2845


                            UNITED STATES OF AMERICA

                                             v.

                           JUAN ROLANDO RUBIO LOPEZ,
                                                   Appellant


                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                             District Court No. 05-cr-00593-1
                    District Judge: The Honorable Legrome D. Davis


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  December 9, 2008

                  Before: MCKEE, SMITH, and ROTH, Circuit Judges

                               (Filed: December 24, 2008 )


                                         OPINION


SMITH, Circuit Judge.

       Appellant Juan Rolando Rubio Lopez appeals his conviction and sentence for

certain federal drug crimes. Lopez asserts that the United States District Court for the


                                             1
Eastern District of Pennsylvania erred in denying his motion to suppress physical

evidence obtained and derived from an allegedly improper seizure following a traffic stop

in Ohio.1 The District Court had jurisdiction under 18 U.S.C. § 3231, and we have

jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. Since the officer who

initiated the traffic stop had adequate reasonable suspicion to extend the scope of the stop

and to detain the tractor trailor and its occupants for further investigation, we will affirm.

       Lopez accepts that the officer properly stopped the tractor trailor after the officer

watched it cross outside of marked lanes of travel. Lopez, however, claims that the

officer ran afoul of the Fourth Amendment when he extended the scope of the traffic stop

and called for a drug detection dog. We disagree.

       “After a traffic stop that was justified at its inception, an officer who develops a

reasonable, articulable suspicion of criminal activity may expand the scope of an inquiry

beyond the reason for the stop and detain the vehicle and its occupants for further

investigation.” United States v. Givan, 320 F.3d 452, 458 (3d Cir. 2003). In order to

have reasonable suspicion, the officer must be able to “articulate some minimal, objective

justification for an investigatory stop.” Id. In evaluating the officer’s basis for

reasonable suspicion, we “must consider the totality of the circumstances, in light of the

officer’s experience.” Id. Here, the officer, who had 16 years of highway patrol


       1
        As the vehicle’s owner, Lopez can challenge the traffic stop even though he was
not present at the time. United States v. Schaefer, Michael and Clairton Slag, Inc., 637
F.2d 200, 203 (3d Cir. 1980).

                                               2
experience, pointed to no less than seven factors he took into account during the initial

stop and that he believed to be unusual in the trucking industry and/or consistent with the

transportation of illegal drugs: 1) the tractor trailer’s load originated from Ontario, CA., a

known source city for illegal drugs; 2) the driver flew from Phoenix, AZ., to pick up the

truck; 3) the driver drove three hours, then stopped for nine, despite transporting

perishable produce that usually needs to arrive at its destination as soon as possible; 4) the

driver had been off duty for seven days prior to picking up the truck; 5) the tractor trailor

had a high Department of Transportation number; 6) the passenger in the truck was

awake, instead of asleep; and 7) the truck contained numerous religious symbols.

       Viewing the totality of the circumstances in light of the officer’s experience, we

agree with the District Court that the officer had the reasonable suspicion necessary to

“expand the scope of an inquiry beyond the reason for the stop and detain the vehicle and

its occupants for further investigation.” Id. Since the officer had ample reason to call for

a drug detection dog and to detain the tractor trailer and its occupants until the dog

arrived, we will affirm the District Court’s judgment.




                                              3